Citation Nr: 9933566	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether clear and unmistakable error was present in a 
February 1981 rating decision that denied service connection 
for loss of use of a creative organ.

2.  Entitlement to an effective date earlier than September 
21, 1994, for service connection of impotence and special 
monthly compensation for loss of use of a creative organ. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from November 1964 to July 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 and an August 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 

In March 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  In February 1981, the RO denied service connection for 
loss of a creative organ.  

2.  Evidence before the RO in February 1981 did not compel a 
conclusion, to which reasonable minds could not differ, 
inconsistent with the RO's determination.

3.  Entitlement to special monthly compensation based upon 
loss of use of a creative organ was granted by the RO in 
February 1995, effective September 21, 1994.

4.  The February 1995 grant of benefits arose from a claim 
filed September 21, 1994.


CONCLUSIONS OF LAW

1.  The February 1981 decision which denied service 
connection for loss of use a creative organ did not contain 
clear and unmistakable error.  38 U.S.C. §  314(k) (Supp. IV 
1980); 38 C.F.R. § 3.350 (1980).

2.  The criteria for an earlier effective date for service 
connection for impotence and for special monthly compensation 
based upon loss of use of creative organ have not been met.  
38 U.S.C.A. § 5110(a) (West 1991), 38 C.F.R. § 3.400(a), 
(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1981, the RO denied service connection for loss 
of use of a creative organ.  At the time of the decision, 
service connection was in effect for a number of disabilities 
secondary to transverse myelitis, and the veteran claimed 
that he was also impotent.  In denying the veteran's claim, 
the RO determined that loss of use of a creative organ was 
"not shown either medically or factually."  The veteran was 
provided with notice of that decision and did not perfect and 
appeal.  

Years later, on September 21, 1994, the veteran filed a new 
claim in which he claimed problems with his sex life.  Based 
in part upon the results of a December 1994 VA examination 
that revealed a diagnosis of impotence secondary to myelitis, 
the RO granted service connection for impotence and special 
monthly compensation based upon loss of a use of a creative 
organ.  The RO's decision reflects that the grant of benefits 
was made effective September 21, 1994, the ostensible date of 
the claim which gave rise to the grant of benefits. 

The veteran seeks an earlier effective date for the grant of 
benefits in question.  He has asserted in this respect, that 
the award of benefits should be made effective July 21, 1965, 
the effective date of the original award of service 
connection for myelitis.  He also has asserted, through, his 
representative that the February 1981 rating decision which 
denied service connection for loss of use of a creative organ 
contained clear and unmistakable error.  For reasons outlined 
below, the evidence associated with the claims file reflects 
that the February 1981 denial of service connection for loss 
of use of a creative organ did not constitute clear and 
unmistakable error that an effective date for service 
connection for impotence and for special monthly compensation 
is not available.  

I.  Clear and Unmistakable Error

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Such error "must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time that it was made.  See Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

At the time of the February 1981 decision in question, the 
law provided for special monthly compensation for loss of use 
of a creative organ and provided, as it does now, that loss 
of use of a creative organ existed if there was loss of use 
of one or both testicles.  See 38 U.S.C. §  314(k) (Supp. IV 
1980); 38 C.F.R. § 3.350 (1980).  In denying service 
connection for loss of use of a creative organ, the RO 
observed, correctly, that the veteran had five children born 
since 1969, including a child born in December 1978.  The 
veteran in his representations before the RO conceded that he 
was not sterile, but indicated that he was unable to sustain 
an erection.  

In asserting that the RO's February 1981 decision was 
erroneous, the veteran's representative has advanced a number 
of arguments.  The representative contends that the RO 
erroneously equated sterility with impotence, the RO ignored 
the atrophy of the veteran's right testicle, and the RO 
failed in its duty to assist the veteran develop his claim.  

However, at the time of the February 1981 decision, medical 
evidence did not include a diagnosis of impotence and did not 
document an atrophy of either testicle.  An August 1965 VA 
examination had revealed the genitalia to be normal, and 
subsequent examinations had not revealed contrary evidence in 
this respect.  During a March 1971 examination, the veteran 
complained of inability to obtain a firm erection, and an 
examiner diagnosed residuals of transverse myelitis 
manifested by symptoms that included sexual difficulty.  As 
observed, by the RO sexual difficulty does not necessarily 
equate with impotence, let alone testicular atrophy.  
Moreover, a special urological examination report before the 
RO at the time reflects that the veteran was able to engage 
in sexual intercourse. 

As such, evidence before the RO in February 1981 did not 
compel a conclusion, to which reasonable minds could not 
differ, inconsistent with the RO's determination.  Even were 
one to assume, for the sake of argument, that the ability to 
sire children does not constitute at least some evidence that 
the veteran did not suffer from impotence as claimed and that 
the RO's consideration of such evidence in some sense 
constituted error, it is not the case that any such error 
would have lead to a different result.  At the time of the 
rating decision in question the RO did not have before it a 
diagnosis of impotence, a diagnosis of testicular atrophy, or 
findings reflecting that either teste was atrophied in fact.  
The RO acted correctly, therefore, in denying service 
connection for loss of use of a creative organ.  Further, 
clear and unmistakable error may not be predicated upon 
failure to develop a claim.  The February 1981 rating 
decision, therefore, did not contain clear and unmistakable 
error.  

II.  Earlier Effective Date

The date of an award based upon an original claim or a claim 
to reopen a final adjudication can be no earlier than the 
date or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (b)(2) (1999).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception is 
inapplicable to this case.  Where a claim for service 
connection is reopened based upon submission of new and 
material evidence after a final disallowance, the effective 
date is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

Because the claim which was granted by the RO was received 
September 21, 1994, an effective date for the grant of 
benefits earlier than that date is not available. There is no 
question that an earlier denial of service connection for 
loss of a creative organ in February 1981 constitutes a final 
decision.  See 38 U.S.C.A. § 7105(c).  Therefore, inasmuch as 
the decision is not the result of clear and unmistakable 
error, the claim that gave rise to that decision cannot serve 
as a basis upon which to predicate an effective date earlier 
than September 1994 for the grant of benefits in this case.  

The veteran's representative has suggested rating decisions 
promulgated after February 1981 contained clear and 
unmistakable error consisting of failure to address the issue 
of entitlement to service connection or special monthly 
compensation for a loss of use of a creative organ.  The 
veteran's argument, however, is inappropriate.  Inasmuch as a 
decision failed to address that issue, there is no 
adjudication which can be characterized as erroneous.  
Moreover, the claims file does not reflect a submission 
subsequent to February 1981, but prior to September 1994 
which may be construed as claim for service connection of 
impotence or for special monthly compensation for loss of use 
of a creative organ.  

The Board readily notes that the VA examination in September 
1993 could constitute an informal claim to reopen.  On that 
examination a diagnosis was made of sexual dysfunction due to 
service connected transverse myelitis.  However, while the 
veteran complained of problems with sexual intimacy, he did 
not indicate he was in fact impotent or otherwise had loss of 
use.  Inasmuch as the examiner did not indicate that the 
veteran was impotent or had loss of use in fact, the issue 
cannot be said to have been raised by the examination report.  

Therefore, the veteran's claim for an earlier effective date 
must be denied.  


ORDER

The February 1981 rating decision did not contain clear and 
unmistakable error, and the appeal is denied.

An effective date earlier than September 21, 1994, for 
service connection for service connection for impotence and 
special monthly compensation for loss of use of a creative 
organ is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

